                                                                      ^ IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT                                         ' S districtcourte d.n.y
EASTERN DISTRICT OF NEW YORK
                                                                         oci 1 0 2019 ir
TRUSTEES OF THE LOCAL 813 INSURANCE TRUST
FUND,TRUSTEES OF THE LOCAL 813 SAVINGS AND                          8R00KLYN OFFICE
THRIFT FUND, AND TRUSTEES OF THE NURSES
AND LOCAL 813 IBT RETIREMENT PLAN,                                  ORDER


                                                Plaintiff,           I8-CV-737(ENV)(RER)

                       -against-

ALL COUNTY FUNERAL SERVICE,INC.,

                                                Defendant.



VITALIANO, D.J.

       Trustees of the Local 813 Insurance Fund, Trustees of the Local 813 Savings and Thrift


Trust Fund, and Trustees of the Nurses and Local 813 IBT Retirement Plan (collectively

"Trustees") commenced this action against All County Funeral Service, Inc.("Company")on

February 2,2018 pursuant to § 515 of the Employee Retirement Income Security Act of 1974

("ERISA") as amended (29 U.S.C. § 1145), alleging that, in violation of ERISA, defendants

failed to pay contributions pursuant to a governing collective bargaining agreement.

       To date, defendants have failed to answer or respond to the complaint. On November 29,

2018, plaintiffs requested a certificate of default, Dkts. 7-8, which the Clerk of Court issued on

November 30, 2018. Plaintiffs moved for default judgment on January 8, 2019. Dkts. 9, 11.

The Court referred the motion to Magistrate Judge Ramon E. Reyes, Jr. for a Report &

Recommendation ("R&R")on the same day. See Order Referring Motion, dated Jan. 8, 2019.
/s/(ENV)
